IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 42180 & 42181

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 375
                                                )
       Plaintiff-Respondent,                    )     Filed: February 26, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ALAWNA S. SMIDDY,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Orders relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated appeals, Alawna S. Smiddy pled guilty to two counts of forgery.
I.C. § 18-3601. In exchange for her guilty pleas, additional charges were dismissed. The district
court sentenced Smiddy to concurrent unified terms of seven years, with minimum periods of
confinement of three years. The district court suspended the sentences and placed Smiddy on
probation. Approximately two months later, Smiddy admitted to violating the terms of her
probation. The district court revoked probation, but retained jurisdiction, and Smiddy was sent
to participate in the rider program.     After Smiddy completed her rider, the district court



                                                1
relinquished jurisdiction. Smiddy appeals, claiming that the district court erred by refusing to
grant probation. 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Smiddy
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The orders of the district court relinquishing jurisdiction and Smiddy’s sentences are
affirmed.




1
       While these appeals were pending, Smiddy filed I.C.R. 35 motions for reduction of her
sentences. The district granted Smiddy’s motions, reducing her sentences to concurrent unified
terms of seven years, with minimum periods of confinement of two and one-half years.

                                                   2